Citation Nr: 0936348	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling, to 
include entitlement to a total disability evaluation on an 
extraschedular basis.

2.  Entitlement to service connection for post operative 
residuals of a left knee disorder, secondary to post-
operative residuals of a left inguinal hernia.

3.  Entitlement to service connection for a left hip 
disorder, secondary to post operative residuals of a left 
inguinal hernia.

4.  Entitlement to service connection for post operative 
residuals of a left foot disorder, secondary to either post-
operative residuals of a left inguinal hernia and/or left hip 
and left knee disorders.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Togus, 
Maine.

The Veteran appeared at Board hearing via video conference in 
May 2009 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  The record was held open for the submission of 
additional evidence which was in fact submitted.

The record raises the issues of entitlement to service 
connection for a left ankle disorder, and entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The additional evidence submitted by the Veteran through his 
attorney included a copy of an award of benefits administered 
by the Social Security Administration.  Once VA is put on 
notice that the Veteran is in receipt of such benefits, VA 
has a duty to obtain any records related to the agency's 
decision.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At the hearing, the Veteran noted he received regular 
treatment from a Dr. Gibson of Falmouth Osteopathic Care.  
Any records of that care not already in the claims file 
should be obtained.  He also referenced a December 2006 foot 
surgery at Mercy Hospital, Portland, Maine.  The Board notes 
a post-operative follow-up in April 2006, but no records 
associated with a December 2006 surgery.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's award of Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  All efforts to obtain these records 
shall be documented in the claims file.

2.  The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for his low back and 
any lower extremity disorder.  At a 
minimum, records must be requested from Dr. 
Gibson of Falmouth Osteopathic Care; and 
Mercy Hospital, of Portland, Maine, 
pertaining to surgery performed in December 
2006.  After the Veteran has signed the 
appropriate releases, those records, and 
other identified records not already 
associated with the claims file, should be 
obtained and associated therewith.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of any 
unsuccessful efforts in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  After the above is complete, and 
regardless to whether additional records 
are obtained, the RO shall refer the claims 
file to Dr. Anderson, the VA examiner who 
conducted the August 2008 examination, and 
request that he clarify his report.  While 
the August 2008 examination report notes 
Dr. Anderson's agreement with Dr. Stewart, 
i.e., the examiner who conducted the 2006 
and 2007 VA examinations, Dr. Anderson 
opined the Veteran's degenerative disc 
disease and left S1 radiculitis were 
causally linked to the service-connected 
lumbosacral strain, whereas Dr. Stewart 
opined they were unrelated to a lumbosacral 
strain but instead were secondary to the 
aging process, and the appellant's 
occupation, lifestyle, and hereditary 
predisposition.  Dr. Anderson must explain 
whether he agrees or disagrees with Dr. 
Stewart's opinions.  If not, Dr. Anderson 
must explain why he disagrees.   

Even if the service-connected lumbosacral 
strain is not deemed to be causally 
connected to any claimed lower extremity 
disorder, Doctors Anderson and Stewart are 
to opine whether the service-connected 
lumbosacral strain aggravates any diagnosed 
lower extremity disorder.  That is, does 
the lumbosacral strain permanently worsen 
any diagnosed lower extremity disorder.  If 
so, the degree or percentage of aggravation 
should be provided.  If not, the physician 
must explain why not.

Any opinion should be fully explained.  Dr. 
Anderson should also fully explain any 
agreement or disagreement with the 
assessment and opinions of Frank A. Graf, 
M.D. located in the claims file and the 
reasons for any agreement or disagreement.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they are 
in complete compliance with the directives 
of this REMAND.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  Then readjudicate the Veteran's claims 
de novo in light of the additional evidence 
obtained, as well as the issue of 
entitlement to an extraschedular rating for 
the lumbosacral strain, and the referred 
issue of entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders.  If any claim is not granted to 
his satisfaction, the AMC/RO is to issue a 
supplemental statement of the case and give 
all parties an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

Thereafter, if in order, the case should be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



